DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 8 is/are rejected under 35 U.S.C. 102(a)(1) as being Yamanaka et al. by (US 2015/0301075).
Regarding Claim 1, Yamanaka discloses a physical quantity (inertial/acceleration) sensor [Abstract, 0049], in at least Figures 1 and 2, comprising: 
a substrate (substrate) [0051]; 
a support portion (102) fixed to the substrate (via 101) [0052] (Figure 1); 

a fixed electrode (all 106a, 106b, 110a, 110b) fixed to the substrate (via 107, 108, 111, 112) [0052, 0054] (Figure 1), 
wherein the fixed electrode includes a first fixed electrode (110b), a second fixed electrode (106b), a third fixed electrode (110a), and a fourth fixed electrode (106a), the first fixed electrode being positioned on one side (-x side) of a second direction (x-direction) orthogonal to the first direction with respect to the support portion (x-direction is orthogonal to the y-direction) and having a first fixed electrode finger provided therein (see finger indicated by 110b) (Figure 1), the second fixed electrode being provided to be separated from the first fixed electrode and having a second fixed electrode finger provided therein (see finger indicated by 106b), the third fixed electrode being positioned on the other side of the second direction with respect to the support portion (+x side) and having a third fixed electrode finger provided therein (see finger indicated by 110a) (Figure 1), and the fourth fixed electrode being provided to be separated from the third fixed electrode and having a fourth fixed electrode finger provided therein (see finger indicated by 106a) Figure 1, and 
the movable electrode includes a first movable electrode (109b), a second movable electrode (105b), a third movable electrode (109a), and a fourth movable electrode (105a), the first movable electrode having a first movable electrode finger (see finger indicated by 109b) provided to face the first fixed electrode finger in the first 
Regarding Claim 2, Yamanaka discloses a spring (103a) that connects the support portion and the movable body (Figure 1) [0052].
Regarding Claims 3 and 4, Yamanaka discloses wherein the first movable electrode finger faces the first fixed electrode finger on one side of the first direction (the first movable electrode finger can be found on the +y side of the first fixed electrode finger and faces it from said side) (Figure 1), 
the second movable electrode finger faces the second fixed electrode finger on the other side of the first direction (the second movable electrode finger can be found on the -y side of the second fixed electrode finger faces it from said side) (Figure 1), 
the third movable electrode finger faces the third fixed electrode finger on the one side of the first direction (the third movable electrode finger can be found on the +y side of the third fixed electrode finger and faces it from said side) (Figure 1), and
the fourth movable electrode finger faces the fourth fixed electrode finger on the other side of the first direction (the fourth movable electrode finger can be found on the -y side of the fourth fixed electrode finger faces it from said side) (Figure 1).
Regarding Claims 5 and 6, Yamanaka discloses the first fixed electrode and the third fixed electrode are disposed symmetrically with respect to the support portion (the first and third fixed electrodes are symmetric about line A-A’) (Figure 1), and 
the second fixed electrode and the fourth fixed electrode are disposed symmetrically with respect to the support portion (the second and fourth fixed electrodes are symmetric about line A-A’) (Figure 1).
Regarding Claim 7, Yamanaka discloses the first moveable electrode and the third moveable electrode are disposed symmetrically with respect to the support portion (the first and third moveable electrodes are symmetric about line A-A’) (Figure 1), and 
the second moveable electrode and the fourth moveable electrode are disposed symmetrically with respect to the support portion (the second and fourth moveable electrodes are symmetric about line A-A’) (Figure 1). 
Regarding Claim 8, Yamanaka discloses the first fixed electrode finger and the third fixed electrode finger are electrically connected to each other (110a and 110b are connected together) (Figure 2), and the second fixed electrode finger and the fourth fixed electrode finger are electrically connected to each other (106a and 106b are connected together) (Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funato (JP 2007-139505). Citations pertaining to Funato refer to the Applicant provided English translation.
Regarding Claim 9, Yamanaka discloses the first fixed electrode includes a first fixation portion fixed to the substrate (portion from fingers attached to 112) and a first trunk portion provided in the first fixation portion (portion from which fingers extend) (Figure 1), 
the first fixed electrode finger is provided in the first trunk portion such that a longitudinal direction thereof is directed along the second direction (the finger extends in the –x direction) (Figure 1), 
the second fixed electrode includes a second fixation portion fixed to the substrate (portion from fingers attached to 108) and a second trunk portion provided in the second fixation portion (portion from which fingers extend) (Figure 1), 
the second fixed electrode finger is provided in the second trunk portion such that a longitudinal direction thereof is directed along the second direction (the finger extends in the –x direction), 
the second trunk portion is positioned closer to the support portion side than the first trunk portion (portion including 108 is closer to 102 than portion including 112) (Figure 1), and
the first fixed electrode finger is provided in the first trunk portion on an opposite side of the support portion (Figure 1).

Yamanaka fails to disclose the second fixed electrode finger is provided in the second trunk portion on the support portion side.
Funato teaches fixed electrode fingers (41, 42) arranged so that the fingers face in opposite directions (Figure 1).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka so that second fixed electrode finger is provided in the second trunk portion on the support portion side i.e. the opposite side as that of the first for the benefit of improving sensor sensitivity, as taught by Funato [0043].
Regarding Claim 10, Yamanaka discloses the first fixation portion and the second fixation portion are disposed to be adjacent to each other in the second direction (Figure 1).
Regarding Claim 11, (Claim 1) Yamanaka discloses a physical quantity (inertial/acceleration) sensor [Abstract, 0049], in at least Figures 1 and 2, comprising: 
a substrate (substrate) [0051]; 
a support portion (102) fixed to the substrate (via 101) [0052] (Figure 1); 
a movable body (104) which is displaceable in a first direction (115 or y-direction; direction is expressed at the bottom left of Figure 1) with respect to the support portion and has a movable electrode provided therein (all 105a, 105b, 109a, 109b) [0052, 0053] (Figure 1); and 

wherein the fixed electrode includes a first fixed electrode (106b), a second fixed electrode (110b), a third fixed electrode (106a), and a fourth fixed electrode (110a), the first fixed electrode being positioned on one side (-x side) of a second direction (x-direction) orthogonal to the first direction with respect to the support portion (x-direction is orthogonal to the y-direction) and having a first fixed electrode finger provided therein (see finger indicated by 106b) (Figure 1), the second fixed electrode being provided to be separated from the first fixed electrode and having a second fixed electrode finger provided therein (see finger indicated by 110b), the third fixed electrode being positioned on the other side of the second direction with respect to the support portion (+x side) and having a third fixed electrode finger provided therein (see finger indicated by 106a) (Figure 1), and the fourth fixed electrode being provided to be separated from the third fixed electrode and having a fourth fixed electrode finger provided therein (see finger indicated by 110a) Figure 1, and 
the movable electrode includes a first movable electrode (105b), a second movable electrode (109b), a third movable electrode (105a), and a fourth movable electrode (109a), the first movable electrode having a first movable electrode finger (see finger indicated by 105b) provided to face the first fixed electrode finger in the first direction (Figure 1), the second movable electrode having a second movable electrode finger (see finger indicated by 109b) provided to face the second fixed electrode finger in the first direction (Figure 1), the third movable electrode having a third movable electrode finger (see finger indicated by 105a) provided to face the third fixed electrode 
(Claim 11) Yamanaka discloses the third fixed electrode includes a third fixation portion fixed to the substrate (portion from fingers attached to 107) and a third trunk portion provided in the third fixation portion (portion from which fingers extend) (Figure 1), 
the third fixed electrode finger is provided in the third trunk portion such that a longitudinal direction thereof is directed along the second direction (the finger extends in the +x direction) (Figure 1), 
the fourth fixed electrode includes a fourth fixation portion fixed to the substrate (portion from fingers attached to 111) and a fourth trunk portion provided in the fourth fixation portion (portion from which fingers extend) (Figure 1), 
the fourth fixed electrode finger is provided in the fourth trunk portion such that a longitudinal direction thereof is directed along the second direction (the finger extends in the +x direction) (Figure 1), 
the fourth trunk portion is positioned closer to the support portion side than the third trunk portion side (portion including 111 is closer to 102 than portion including 107) (Figure 1), 
the third fixed electrode finger is provided in the third trunk portion on an opposite side of the support portion (Figure 1), and 
the fourth fixed electrode finger is provided in the fourth trunk portion (Figure 1).

Funato teaches fixed electrode fingers (41, 42) arranged so that the fingers face in opposite directions (Figure 1).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the applicant’s invention to modify Yamanaka so that fourth fixed electrode finger is provided in the fourth trunk portion on the support portion side i.e. the opposite side as that of the third for the benefit of improving sensor sensitivity, as taught by Funato [0043].
Regarding Claim 12, Yamanaka discloses the third fixation portion and the fourth fixation portion are disposed to be adjacent to each other in the second direction (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856